Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 1 of 22            FILED
                                                                  2021 Feb-24 PM 03:16
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 2 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 3 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 4 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 5 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 6 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 7 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 8 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 9 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 10 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 11 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 12 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 13 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 14 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 15 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 16 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 17 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 18 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 19 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 20 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 21 of 22
Case 2:18-cv-01121-RDP Document 131 Filed 02/24/21 Page 22 of 22
